Citation Nr: 1644394	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a right elbow disorder (claimed to be a residual of a right arm injury).

5.  Entitlement to service connection for residuals of cold weather injury to the feet.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to service connection for a gastrointestinal (GI) disorder claimed as gastritis.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 1, 2013 and higher than 50 percent disabling as of July 1, 2013 (excluding periods of temporary 100 percent ratings from March 26, 2012 to July 1, 2012 and from April 1, 2013 to July 1 2013).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  These include an April 2009 rating decision denied entitlement to service connection for bilateral hearing loss, tinnitus, a lumbar spine disorder, a right elbow disorder, cold weather residuals, headaches, gastritis, and PTSD.  Additionally on appeal is a November 2009 rating decision which granted service connection for PTSD and assigned an initial 30 percent rating. 

In January 2013 the Board remanded this matter for further development.  Following the remand, the RO granted an increased staged rating for PTSD now rated as 50 percent disabling from July 1, 2013 in a February 2016 DRO decision that was effectuated via a Supplemental Statement of the Case dated the same month.  The Board has recharacterized the PTSD issue to reflect the staged increase and has made note of two periods of temporary total disability not subject to this appeal.  

The February 2016 DRO decision in the SSOC also added the issue of entitlement to TDIU, which the Veteran filed a formal claim for in January 2016.  The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.  

The Board notes that the Veteran submitted additional evidence after the most recent February 2016 supplemental statement of the case (SSOC), including duplicate private treatment records showing medical prescriptions and bills from 1984 to 1987 pertaining to the back disability issue which is being remanded.  See document received in VBMS April 5, 2016 labeled "6 pg 1985 TX for LBP."  Also in November 2016, the Veteran submitted a DBQ filled out in October 2016 regarding his PTSD, which is also being remanded, as well as a 6-page document showing a problem list and medication list.  A review of the evidence reveals that this is either duplicate evidence which was already on record or otherwise pertains to issues already being remanded, thus there is no need to remand the claims of service connection for hearing loss, tinnitus, right elbow disorder, foot disorder (cold injury) or headache disorder for the issuance of another SSOC to review this newly received evidence.  See 38 C.F.R. § 19.37 (a) (2015).  Conversely, as will be explained further in the Remand portion of this decision it will be necessary to remand the PTSD claim to include review of additional evidence received after the February 2016 SSOC.  

The issues of entitlement to service connection for a back disorder, a GI disorder and a headache disorder, as well as the issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In-service noise exposure is conceded.  

2.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran's tinnitus as likely as not manifested as a result of exposure to acoustic trauma during service. 

4.  The weight of the evidence is against a finding that a right elbow disability had its clinical onset in service or is otherwise related to active service.

5.  The weight of the evidence is against a finding that a cold weather foot disability had its clinical onset in service or is otherwise related to active duty including due to cold exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a right elbow disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 3.307, 3.309 (2015).

4.  The criteria for service connection for a foot disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

To the extent that the Board is granting service connection for tinnitus there is no need to further address the duty to notify and assist the Veteran.  Regarding the remaining issues not subject to grant or remand, specifically the issues of service connection for bilateral hearing loss, bilateral foot disorder, headache disorder and right elbow disorder, in a letter dated in May 2008 prior to the ratings on appeal, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file.  Social Security records were obtained pursuant to the Board's January 2013 Remand.  

VA provided VA examinations in November 2008 to determine the nature and etiology of the Veteran's claimed disorders of the right elbow and headaches.  There is no argument or indication that these examinations were inadequate.  The Board finds the examination reports to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met.  In regards to the claims for hearing loss and cold injuries to the feet, no examination is necessary where the evidence fails to disclose any current hearing loss or credible lay evidence of continuity of symptomatology, and where there is no evidence of the Veteran having ever sustained any injury to his feet, including cold weather in service, or otherwise had foot problems in service.  Regarding the hearing loss claim, it is noted that the record contains no express statements of continuity of symptomatology, which otherwise might have prompted the need for examination.

In sum, the Board finds that VA has fulfilled its duties to notify the Veteran and has also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his claims for service connection for bilateral hearing loss, bilateral foot disorder, headache disorder and right elbow disorder.  See 38 U.S.C.A. § 5103A (a), (d) (2014).  As such, appellate review of that issue may now proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. Certain chronic diseases, such as hearing loss or arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection solely on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

It is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §  3.309 (a) (2013).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  38 U.S.C.A. § 1111.   See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2015).  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury. 38 C.F.R. § 3.306 (b); Wagner v. Principi, 370 F.3d at 1096. 

Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App 319, 321 (2007).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person is particularly competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (noting tinnitus as a symptom of Meniere's disease).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 43; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54).

Hearing Loss and Tinnitus

The Veteran alleges entitlement to service connection for hearing loss and tinnitus as due to noise exposure in service.  His duties in service were shown to include pioneer, powerman and heavy truck driver.  Noise exposure from such duties is conceded as consistent with the circumstances of his service.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

Service treatment records (STRs) show that on entrance examination in January 1968 the Veteran's ears were normal and he denied hearing loss or any other ear problems in the accompanying report of medical history.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
not legible
-5
not done
-5
LEFT
0
-5
-10
not done
0

See 64 pg STRS entered into VBMS on April 2, 2008 at pgs 24-25, 54-55.  None of the STRs are shown to suggest any issues with his ears or his hearing.  On separation examination in December 1970 his ears were again normal.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
not done
10
LEFT
5
5
10
not done
15

Post-service, there is no competent medical evidence showing the presence of hearing loss for VA purposes.  Regarding tinnitus, this is sporadically shown in post service records.  In September 2009, an audiology consult noted a reported gradual decline in hearing sensitivity bilaterally.  Frequent tinnitus, mainly in the left ear, was reported.  Hearing was within normal limits from 0.25 to 8000 Hertz speech discrimination was 100 percent in both ears.  The lone assessment was subjective tinnitus.  See 508 page CAPRI entered in Virtual VA on March 13, 2013 at page 243.  Prior records fail to indicate either hearing loss or tinnitus.  

There were subsequent complaints of tinnitus reported in records from 2013, although no hearing loss was ever shown.  In April 2013, while being given a history and physical exam for a PTSD treatment program, he was noted to have tinnitus in his left ear.  His conversational hearing was intact.  See 589 pg records entered into VBMS October 8, 2013 at pages 238- 241.  In May 2013 he was noted to use a white noise machine for "ringing" in his ears which he said did not help and he disliked using it.  Id at pages 131, 238, 240, 241.  

First addressing the matter of service connection for hearing loss, the Board notes that competent, persuasive evidence indicates that the Veteran does not have current hearing loss to an extent recognized as a disability for VA purposes (see 38 C.F.R. § 3.385 ).  As noted above, audiometric testing results in September 2009 revealed that the Veteran's hearing did not meet the criteria for hearing loss based on testing deemed valid for VA purposes.  No other testing results establish a current hearing loss disability for VA purposes, and neither the Veteran nor his representative has presented or identified any evidence of audiometric testing results which would establish a current hearing loss disability for VA purposes. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought; there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer supra.  In the instant case, the claim for service connection for hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In adjudicating the claim, the Board has, along with the medical and other objective evidence of record, considered the Veteran's written assertions.  However, as noted above, establishing hearing loss disability requires, by regulation, the results of specific testing, and the Veteran is not shown to have the appropriate training and expertise to either administer or to report the results of such testing.  Hence, on this point, lay assertions have no probative value.

In sum, the Board finds that the preponderance of the evidence is against a finding of service connection for bilateral hearing loss.  Therefore, this claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to tinnitus, the Board finds that the evidence is in equipoise as to whether his tinnitus began in service.  Noise exposure has been conceded and the medical evidence discloses reports of tinnitus primarily affecting his left ear, although the evidence implies that there is some involvement in the right ear, per the May 2013 records documenting treatment with a machine used for ringing in his ears.  None of the medical evidence indicates that there is any other causation of the tinnitus other than the military noise exposure, which was noted in the September 2009 audiology consult as a significant factor.  

The Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus; he is competent to relate his current tinnitus to his active service. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that a claimant may only use a theory of continuity of symptoms (§ 3.303(b)) to establish entitlement to benefits for chronic conditions enumerated in § 3.309(a)).  Tinnitus has been classified as an organic disease of the nervous system. Fountain v. McDonald, 27 Vet.App. 258, 272 (2015).  In light of the foregoing, the Board therefore concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 

Right Elbow Disorder

The Veteran claims that service connection is warranted for a right elbow disorder.  On entrance examination in January 1968 the upper extremities were normal, with the accompanying report of medical history negative for complaints of painful or trick elbow or any other potentially pertinent evidence.  See 64 pg STRS in VBMS at pgs 21-25 or 54-55.  In March 1970 the Veteran was treated for a back injury with pain in the interscapular area, as well as pain in the right arm.  No actual arm or elbow disability was diagnosed.  See 11 pg STRS received in VBMS at pg 7.  No further mention of the right arm or elbow is shown in the service treatment records.  His December 1970 separation examination revealed normal upper extremity findings.  See 64 pg STRs at page 49.  

There is no medical evidence of right elbow problems for many years after service.  In April 1998, treatment is seen for right elbow complaints, with a history of injury in 1968 and a recent history of having bumped the right elbow two weeks earlier.  There was also numbness in the 4th and 5th digits of his right hand.  The diagnosis was epicondylitis.  See 1 page document entered into VBMS June 28, 2013.  Records dated from May 1999 to March 2000 disclose treatment for right elbow pain on rotation as noted in May 1999 and described as occurring on and off in March 2000.  See 508 page CAPRI entered in Virtual VA on March 13, 2013 at pages 498, 505.  A March 2000 record addressing treatment for right shoulder and back pain also noted sporadic right elbow pain.  A history of his having recently pushed a car was also noted.  Id at 498, 499.  

Right elbow pain is repeatedly noted in subsequent records.  In November 2002, the Veteran was seen for elbow pain, with a history given of injury after hitting it against a car door.  Examination was significant for tenderness on palpation of the lateral condyle and tenderness on motion without effusion.  He was assessed with muscle pain with prior injury with residual scarring questioned versus tendonitis.  Thereafter, a February 2005 record addressing other medical problems gave an impression of history of right elbow pain resolved.  Id at 465, 480, 481.

Subsequent records showed recurrence of the right elbow pain in September 2008 and again January 2010 when the Veteran was diagnosed with right elbow olecranon bursitis treated by injections.  More recent records continue to show continued issues with right elbow pain as shown in March through May 2012 and April through May 2013.  See 589 pg CAPRI in VBMS at pages 12, 34, 123, 132, 189, 235, 269 and 298.  

None of the post service records contain any medical evidence linking the current right elbow complaints to service, including the single episode of right arm pain reported in March 1970.  Moreover, in the absence of a finding of arthritis, a chronic disease under 38 C.F.R. § 3.309(a), there is no basis for an award of service connection due to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran underwent a VA examination in November 2008 to address the etiology of the claimed elbow disorder.  The examiner reviewed the records including the mention of right elbow (arm) pain along with back pain in 1970, with the Veteran describing the pain in the lateral epicondyle of the right elbow, constant since 1970.  The examiner was unable to review records from the 1990s, and indicated there was reference to a motor vehicle accident in 1998 with mention of injury of the right elbow.  X-rays in May 1999 were noted to be negative.  Examination yielded a finding of mild tenderness to palpation over the lateral epicondyle with a diagnosis of chronic epicondylitis given.  The examiner's opinion was that this right epicondylitis was not a continuation of right arm pain in 1970 nor was it caused or aggravated by any problems in 1970.  The rationale was based on a lack of continuity of care, with the examiner stating that treatment in service once does not indicate reasons for problems many years later.  

Having reviewed the evidence the Board finds that service connection is not warranted for a right elbow disorder.  Again, because the medical evidence shows no evidence of arthritis of the elbow, the provisions of 38 C.F.R. §§ 3.307, 3.309 are not for application and need not be discussed.  

No formal diagnosis of any chronic elbow disorder was actually made in the service treatment records; they simply show evidence of right arm pain treated in March 1970, which was presumed to include the elbow.  There is no evidence of any right elbow disorder on discharge.  The record before the Board contains no contemporaneous evidence of elbow symptoms during the intervening years until the April 1998, after he apparently bumped it.  Although this and other treatment records contained the Veteran's report of having continuity of symptomatology in which he reported injuring his elbow in service with symptoms ever since, the evidence also strongly suggests post service injury as the cause.  This is shown not only in the April 1998 record, but also in records from March 2000 (symptoms after pushing a car) and November 2002 (history of bumping his elbow given).  

Additionally, the passage of so many years between separation from active service and his initial complaints following a post service injury is some evidence weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. at 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  This history of a normal separation examination, with lack of complaints at that time, coupled a lack of symptoms for many years post service until he injured it in 1998 also tends to weigh against finding the Veteran's contentions of continued symptoms credible.  When weighing the Veteran's lay statements against the other pertinent medical evidence, the Board finds that the weight of the record is against a finding of continuous symptoms of an elbow disorder since service.

The Board further finds that the November 2008 VA examination is of probative value, although it is admittedly somewhat problematic in that the examiner was unable to review records from the 1990s.  However the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between the Veteran's right elbow symptoms during service and his current right elbow disability.  This opinion was followed by adequate rationale, which is supported by the evidence in the record.  There is not shown to be competent medical evidence which directly contradicts this opinion.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinion and rationale involved a complete review of the records, examination of the Veteran, and acknowledged review of the significant evidence.  To the extent that the examiner did not factor in lay evidence of continuity of symptomatology in arriving at his conclusion, this is deemed harmless error, as the Board has found such lay evidence to not be probative in this case.

In sum, the Board finds that the preponderance of the evidence is against a finding for service connection for a right elbow disorder.  Therefore, this claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Foot Disorder Including Due to Cold Injuries

The Veteran contends that service connection is warranted for cold injuries to his feet.  The service personnel records do confirm his service in Germany, which is a cold weather climate.  Service treatment records disclosed normal feet on entrance examination in January 1968 and he denied foot trouble in the accompanying report of medical history.  See 64 pg STRs at pages 21-25.  The rest of the service treatment records are wholly silent for any complaints or findings of foot problems or treatment for cold injuries of any sort.  His feet were normal on separation examination in December 1970.  Id at pg 49.  

Post-service records reveal treatment for foot problems, none of which have been linked by competent medical evidence to service including due to cold injury.  Such records include those from the 1990s, which document a callous over the left ankle noted in February 1996 with a history of wearing work boots.  See 21 pg CAPRI received in VBMS on November 21, 2015 at pg 10.  Later in September 1999 the lesion of the left ankle was surgically removed.  See 84 pg VAMC in VBMS at pg 40-43.  This was found on biopsy to be a fibrous histiocytoma.  See 21 pg CAPRI in VBMS at pg 19.  Also not shown to be linked to service was bilateral heel pain treated in February 2003 with orthotics and said to be resolved by August 2003.  Id. at 47, 53.  

Additional foot problems were noted in July 2008 when a podiatry consult revealed a right foot plantar mass with a working impression of plantar fascial fibroma with plans to remove it.  Also noted was a left foot dermal mass, which was surgically removed in September 2008 with a diagnosis of symptomatic dermal fibromas of the dorsal lateral and plantar arch.  Id at pages, 27, 37.  None of these records suggested an etiology of such findings related to service including as related to cold exposure.  A July 2010 primary care note related his contentions of having had foot pain in service with history of foot surgery for plantar fibromatosis and ongoing foot pains.  See 508 pg CAPRI in Virtual VA at pg 150.  

Subsequent records through 2013 noted the history of foot problems, including a March 2012 residential nursing assessment which related a history of left foot tingling starting in 1969.  See 589 pg records in VBMS at pg 498.  A January 2013 podiatry note described his ongoing complaints of left great toe pain along with numbness.  The history of his foot surgery to remove the left plantar fibroma was noted.  He was diagnosed with pes planus with mild hallux valgus, neuritis, plantar fibromatosis with history of revisional surgery improving with time.  See 104 pg records in VBMS at pg 22.  

Overall, the records noting his history of foot problems and surgeries do not indicate that the problems were caused by cold injury or any other incident in service.  

Having reviewed the evidence the Board finds that service connection is not warranted for any disorder of the feet, including as due to cold injury.  Because the medical evidence shows no evidence of arthritis of the feet, the provisions of 38 C.F.R. §§ 3.307, 3.309 are not for application and need not be discussed.  

No foot problems were shown in service and there is no competent medical evidence linking any of the current post service foot problems to any incident in service, including due to cold exposure.  See Horn, supra; Davidson supra.  While the Veteran did serve in a cold climate the record fails to show any treatment for cold injuries of any sort.  

The only link between his foot problems and service comes only from the Veteran's own contentions that they were caused by cold injury.  To the extent that he is attempting to establish the existence of a medical relationship between his active duty service (including cold exposure) and his foot disorders on the basis of lay assertions, alone, such attempt must fail.  Typically, matters of diagnosis and medical etiology of a disability are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor his representative is competent to render a persuasive opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral foot disorder including due to cold exposure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a right elbow disorder is denied.

Service connection for residuals of cold weather injury to the feet is denied.


REMAND

The Board finds for the following reasons, that another remand is necessary in this matter pertaining to the issues of entitlement to service connection for a lumbar spine disorder, service connection for a GI disorder, service connection for a headache disorder, entitlement to an increased rating for PTSD, and entitlement to TDIU. 

Thoracolumbar Spine Disorder

The Veteran contends that his lumbar spine disorder is due to a back injury he sustained in service, with the service treatment records showing an injury to his back in March 1970 after lifting a heavy bridge.  Pain and spasm was documented in the T8-9 region in the service treatment records and he was referred to orthopedics for such pain in April 1970.  The Veteran has contended that he persisted with such pain after service and records obtained in March 2014 document that he was seen for low back pain in June 1985.  See 3 page document uploaded into VBMS March 18, 2014.  He also had pain treated along with shoulder pain in March 2000 after pushing a car.  See 84 pg VA treatment records entered into VBMS August 20, 2009 at pg 39.  The next incidence of treatment is not shown until 2008. 

The Veteran underwent a VA examination in November 2008 to determine the etiology of the claimed thoracolumbar spine disorder.  This examiner acknowledged that the Veteran was treated in service for back symptoms but indicated that he did not have continued treatment for back symptoms, and the examiner could not find evidence of medical treatment for back problems prior to 2008.  The examiner also appears not to have considered the Veteran's lay history of continued symptoms post service in providing the opinion that service connection for his back disorder was not warranted based on lack of continuity of care.  Since this examination there have been other medical records suggesting that his spine disorder began with a lifting injury in service including a September 2009 Social Security examination and an August 2012 rheumatology consult.   See 5 pg copy of Disability Determination examination received in VBMS September 16, 2009 and 104 pg documents received in VBMS March 1, 2013 at pg 59.  

Accordingly the Board finds that remand is appropriate to obtain another VA opinion which considers all the pertinent lay and medical evidence in determining whether any current thoracolumbar disability is related to service, including based on continuity of symptoms.  
      
Gastrointestinal Disorder

The Veteran contends that he has a GI disorder that is related to service.  The service treatment records do confirm that he underwent an upper GI procedure for peptic ulcer disease (PUD) which disclosed normal findings for the esophagus, stomach, duodenum and proximal small bowel.  See 64 pg STRS in VBMS at pg 7.  Another 1969 record of an unclear month described him as being told he had ulcers prior to service with a UGI showing a "light touch of ulcers" and complaints of epigastric burning.  See 11 pg STRS in VBMS at pg 6.  He was placed on an ulcer diet in January 1970 and in July 1970 he was seen for abdominal pain with a past history of treatment for ulcers with Maalox.  Later in September 1970 he swallowed a tablespoon of gasoline without symptoms and was treated with milk and Maalox.  See 11 pg STRS in VBMS at pg 11.  His separation examination was normal.  See 64 pg STRs at pg 49.  

Thereafter, the post service records show no evidence of GI problems until March 2000, when the Veteran was treated for stomach pain and rectal bleeding.  A May 2001 colonoscopy was negative for any findings except for hemorrhoids.  See 23 pg VA records in VBMS on November 21, 2015 at pg and 84 pg VAMC entered into VBMS August 20, 2009 at page 3-5.  Subsequent records disclose treatment for GI issues including acid reflux and included a history of being treated in service with Maalox and stomach problems if he was drinking as noted in January 2006 and March 2006.  See 84 pg VAMC entered into VBMS August 20, 2009 at page 60.  A June 2010 GI consult for persistent GERD diagnosed long standing GERD and dysphagia with frequent heartburn and a history of ulcers since service.  See 508 pg CAPRI in Virtual VA at pg 168.  Other diagnosed GI disorders are noted to include H. Pylori and gastritis found on biopsy from EGD done in August 2011. Id at pg 11.  

Regarding possible causes of the GI problems, in addition to evidence suggesting that alcohol may be a factor, an April 2013 record which noted the military history of ulcers, also suggested that stress may cause GI disorders such as gastritis, duodenal ulcer, ulcerative colitis and irritable colon.  589 p. VBMS, VAMC Other Output/Reports at pg 227.  

The November 2008 VA examination is noted to have determined that service connection for a chronic GI disorder is not warranted, noting the treatment for ulcers in service in 1969 but finding a lack of continuity of care.  However the examiner did not appear to consider the lay evidence of treatment with over the counter medications as possible continuity of treatment.  Additionally the April 2012 record suggesting GI symptoms potentially being caused by stress raises the possibility of his GI symptoms being secondary to his service connected PTSD.  Accordingly remand is warranted to obtain a medical examination to further address this matter.

Headaches

At the November 2008 VA examination, the examiner found that the currently reported headaches were not related to service.  The basis for this conclusion was essentially the lack of continuity of treatment.  However, the Veteran reported continuous headache symptoms since 1970.  He is competent to report observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  This lay evidence was not considered and thus the opinion is inadequate.  Moreover, clarification is required as to whether a current disability exists, in that frontal headaches were diagnosed on examination in November 2008 but neurologic examination showed no abnormalities.

PTSD and TDIU

After the RO adjudicated the PTSD claim in a February 2016 SSOC (with notice dated March 3, 2016), additional evidence was received.  Specifically, 
a VA DBQ was filled out by Dr. W. and received at the VA later in March 2016.  This examination, and another DBQ submitted in October 2016, signed by a different examiner, both contain findings relevant to the evaluation of the psychiatric claim.  No waiver of AOJ review was submitted regarding the additional evidence.  To the contrary, the party who submitted the March 2016 opinion from Dr. W. on the Veteran's behalf is noted to have specifically directed the evidence to be reviewed by the RO.  

When evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37 (a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

The AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of this increased rating issue has been submitted by the Veteran.  

The claim of entitlement to TDIU is inextricably intertwined with the pending claim for a higher rating for PTSD.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340  and 4.16(a). If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. §4.16 (a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321 (b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

In this matter the Veteran's lone service connected disability of PTSD has been evaluated as 30 percent prior to July 1, 2013 and 50 percent as of that date, excluding periods of temporary 100 percent ratings from March 26, 2012 to July 1, 2012 and from April 1, 2013 to July 1 2013.  The schedular criteria for TDIU is not met at any stage during this appeal, although this could change pending the outcome of the pending increased rating claim for PTSD, as well as the outcomes of the service connected claims for the back disorder and the GI disorder.  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. §  4.16 (b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. §  4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus if on readjudication of the PTSD claim the RO continues to find that a schedular rating for TDIU is not met during any period of the pendency of this appeal, it should make arrangements for such extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all pertinent records of private treatment not already of record and provide releases authorizing VA to obtain all records of private treatment. 

2.  Obtain all outstanding VA medical records identified by the Veteran.  

3.  Schedule the Veteran for appropriate VA examination(s) to assess the nature and etiology of his lumbar spine and GI disabilities.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  Regarding the lumbar spine, the examination must include findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) (showing both active and passive range of motion, and both weightbearing and non-weightbearing).

The examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that a thoracolumbar and/or a GI disorder began during or is causally related to service, or was any arthritis of the thoracolumbar spine and/or an ulcer disorder manifested to a compensable degree within one year of discharge from service?  

Regarding any claimed GI disorder(s) found, if no such  disability is found related to service or due to an ulcer disorder manifested within the first post service year, it is at least as likely as not (a 50 percent probability or greater) that any disability of the GI system is caused by the Veteran's service-connected PTSD?  If not, is it at least as likely as not that any disability of the GI system has been aggravated (permanently worsened beyond its natural progression) by the service-connected PTSD?  If aggravation is found please estimate the baseline level of disability prior to such aggravation.

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  In addressing the thoracolumbar spine disorder(s) the examiner should address the lay evidence as to continuity of symptoms following the inservice treatment for back problems documented in the STRs, as well as the medical evidence confirming treatment for back problems as early as 1985. 

Regarding the GI symptoms, the examiner should address the lay evidence as to continuity of symptoms including with over the counter medication following the inservice treatment for GI problems documented in the STRs, as well as the medical evidence such as April 2013 record suggesting a possible relationship between PTSD and the causation and/or aggravation of GI symptoms. 

4.  Schedule the Veteran for a VA neurologic examination to determine the nature and etiology of any headache disorder present.  After all appropriate testing has been conducted, the examiner should state whether it is at least as likely as not that a chronic headache disorder exists presently or at any time during the claim period (since February 2008).  In this regard, the examination results from November 2008 should be considered.  If a headache disorder is found to exist at present or at any time earlier in the claim period, then the examiner should state whether it is at least as likely as not related to active service.  The examiner must consider the Veteran's statements of symptoms since 1970.

5.  The RO/AMC should then readjudicate the issues on appeal.  In regards to the TDIU issue, for any period during the pendency of this appeal where the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) remains unmet, the RO should submit the claims file to the Director of Compensation and Pension Services for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b)  If any benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


